Name: Decision No 3/95 of the ACP-EC Council of Ministers of 3 November 1995 on transitional measures to be applied from 1 March 1995 following the expiry of the financial protocol to the Seventh EDF
 Type: Decision
 Subject Matter: European construction;  international affairs;  cooperation policy
 Date Published: 1995-12-30

 Avis juridique important|21995D1230(01)Decision No 3/95 of the ACP-EC Council of Ministers of 3 November 1995 on transitional measures to be applied from 1 March 1995 following the expiry of the financial protocol to the Seventh EDF Official Journal L 317 , 30/12/1995 P. 0001 - 0001DECISION No 3/95 OF THE ACP-EC COUNCIL OF MINISTERS of 3 November 1995 on transitional measures to be applied from 1 March 1995 following the expiry of the financial protocol to the Seventh EDF (95/556/EC)THE ACP-EC COUNCIL OF MINISTERS,Having regard to the Fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989, hereinafter referred to as 'the Convention`, and in particular Articles 195 (b), 219 (2) (d) and 245 (2) thereof,Having regard to the Financial Protocol of the Fourth ACP-EC Convention, and in particular Articles 1, 2 (c) and 4 thereof,Whereas the Financial Protocol to the Convention covered a period of five years from 1 March 1990; whereas a new Financial Protocol should be concluded for the second period of five years covered by the Convention;Whereas pending the entry into force of the new Financial Protocol, the appropriate provisions should be adopted by way of transitional measures to be applied from 1 March 1995,HAS DECIDED AS FOLLOWS:Article 1 1. The balances referred to in Article 195 (b) of the Convention shall, until exhausted, be allocated to the Stabex system for the purposes specified in Article 186.2. The balances referred to in Article 219 (2) (d) of the Convention shall, until exhausted, be allocated to the special financing facility (Sysmin) for the purposes specified in Article 214.3. The balances referred to in Article 245 (2) of the Convention shall be used, until exhausted, for the purposes of structural adjustment support.4. The balances referred to in Article 2 (c) of the Financial Protocol to the Convention shall be used, until exhausted, to finance the aid referred to in Articles 254 and 255 of the Convention.Article 2 The Council shall undertake a review of the implementation of this Decision upon the entry into force of the second Financial Protocol to the Convention.Article 3 This Decision shall enter into force on the date of its adoption.It shall apply as from 1 March 1995.Done at Mauritius, 3 November 1995.For the ACP-EC Council of MinistersThe PresidentJ. SOLANA